Citation Nr: 1207871	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  11-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran made an irrevocable election for educational assistance under Chapter 33, Title 38, United States Code in lieu of benefits for educational assistance under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a September 2011 Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

In July 2010, the Veteran filed an electronic application for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) which included an irrevocable election of Chapter 33 benefits in lieu of educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


CONCLUSION OF LAW

The Veteran's election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the Montgomery GI Bill program is irrevocable.  38 U.S.C.A. §§ 3301-24 (West Supp 2011); 38 C.F.R. § 21.9520 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the statutory and regulatory notice and duty to assist provisions are not applicable in this case because the issue presented is solely one of statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veterans Claims Assistance Act of 2000 (VCAA) has no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  Manning, 16 
Vet. App. at 542; see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.

The facts of this case may be briefly summarized:  In July 2010, the Veteran applied for educational benefits under the Post-9/11 GI Bill program via an electronically filed VA Form 22-1990.  The Veteran requested these benefits effective June 29, 2010.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.  On July 9, 2010, the RO processed the Veteran's application and issued a Certificate of Eligibility under the Post-9/11 GI Bill program effective June 29, 2010.  In September 2010, the Veteran received notice that his application for educational benefits under the Post-9/11 GI Bill program was approved.  In October 2010, the Veteran filed a notice of disagreement.  He indicated that he was misinformed and misunderstood the benefits available to him, and that he wanted to rescind his choice of educational benefits under the Post-9/11 GI Bill in lieu of the benefits remaining available under the Montgomery GI Bill program.  In denying the Veteran's request, the RO determined that the Veteran's election of benefits under the Post-9/11 GI Bill program was irrevocable.

An individual may not receive education assistance under two or more educational benefit programs concurrently, and must elect under which chapter or provisions to receive educational assistance.  See 38 U.S.C.A. § 3322.  In implementing this law, VA promulgated 38 C.F.R. § 21.9520(c), which requires that an individual seeking benefits under the Post-9/11 GI Bill to make an irrevocable election to receive those benefits by relinquishing eligibility under either Montgomery GI Bill or 10 U.S.C.A. Chapter 106a, 1606, or 1607 (Reserve Educational Assistance Program).  See 38 C.F.R. § 21.9520(c).

As noted above, the Veteran applied for educational benefits under the Post-9/11 GI Bill program via an electronically filed VA Form 22-1990.  VA Form 22-1990 includes an irrevocable election to receive benefits under the Post-9/11 GI Bill as this is a specific requirement to obtain these benefits.  See 38 C.F.R. § 21.9520(c)(1)(i).  On his VA Form 22-1990, the Veteran indicated that he had received an informational pamphlet concerning this benefit.  Moreover, a review of VA's website for filing the electronic application (http://www.gibill.va.gov/) clearly indicates that the election for benefits under the Post-9/11 GI Bill is irrevocable.  See http://www.gibill.va.gov/documents/pamphlets/ch33_pamphlet.pdf.  Finally, the Veteran does not contest that he applied for and was granted benefits under the Post-9/11 GI Bill, but instead has based his appeal on his having been misinformed regarding the benefits available under the different benefit programs.

Under these facts, the Board finds that the Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.  The Board is without the authority to disregard the applicable laws.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.


ORDER

The appeal is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


